Citation Nr: 1222617	
Decision Date: 06/28/12    Archive Date: 07/10/12

DOCKET NO.  02-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether there is new and material evidence to reopen a claim for service connection for a back disorder and, if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Eric A. Gang, Attorney at Law


ATTORNEY FOR THE BOARD

M. Purdum, Counsel



INTRODUCTION

The Veteran served on active duty from July 1967 to February 1970.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2006, the Board denied the claim.  The Veteran appealed that decision to the U. S. Court of Appeals for Veterans Claims (Court/CAVC).  In June 2008, the Court granted a May 2008 Joint Motion to vacate the Board's decision and remand the claim to the Board for further development and readjudication in compliance with directives specified.  And to comply with the Court's Order granting that Joint Motion, the Board in turn, in June 2009, remanded the claim to the RO.  In March 2011, upon receiving the file back, the Board again denied the claim, and the Veteran again appealed to the Court.  In August 2011, pursuant to another Joint Motion that had been filed earlier that same month, the Court again vacated the Board's decision and again remanded the claim to the Board.

The Veteran's attorney since has submitted additional argument in April 2012 along with a supporting medical opinion from R.C.B., D.C., of the Neck & Back Treatment Center.  And it is primarily on the basis of this additional argument and evidence that the Board is reopening, then also granting, the claim.

The Board has advanced this appeal on the docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c) (2011).



FINDINGS OF FACT

1.  The RO denied the Veteran's original claim for service connection for a back disorder in an April 1971 rating decision that he appealed to the Board.

2.  The Board affirmed the RO's denial of that initial claim in an October 1972 decision and, at the time, there was no further level of appellate review beyond the Board since the Court (CAVC) did not yet exists.

3.  In several petitions filed since October 1972, the Veteran has attempted to reopen this claim, which either the RO or Board have denied; the most recent final and binding denial was by the RO in October 1999.

4.  Additional evidence has been submitted since that is not cumulative or redundant of evidence considered in that decision and those prior, relates to an unestablished fact necessary to substantiate this claim, and raises a reasonable possibility of substantiating this claim.

5.  There is now probative medical and other evidence of record indicating the Veteran did not begin experiencing back-related symptoms until an injury in service, so his back disorder either incepted in service or, even if pre-existing his service in that it is at least partly congenital, nonetheless was made permanently worse by his service beyond its natural progression.


CONCLUSIONS OF LAW

1.  The RO's October 1999 decision is the most recent final and binding denial of this claim.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103 (2011).

2.  There is new and material evidence since that decision, however, to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011). 

3.  The Veteran's back disorder either is due to an injury incurred in service or, even if pre-existing his service, was chronically aggravated by that injury.  38 U.S.C.A. §§ 1101, 1110, 1111, 1112, 1113 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

In light of the entirely favorable disposition, both as to whether there is new and material evidence to reopen this claim, and concerning whether service connection is warranted, discussion of the duties to notify and assist the Veteran with this claim is unnecessary because he is receiving the requested benefit, regardless.  That is, even were the Board to assume, for the sake of argument, he has not received this required notification and assistance, this ultimately would be inconsequential and, therefore, amount to no more than nonprejudical, i.e., harmless error.  38 C.F.R. § 20.1102.  See also Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (clarifying that VCAA notice and assistance errors are not presumptively prejudicial, rather, must be determined on a case-by-case basis and that, as the pleading party attacking the agency's decision, the Veteran, not VA, bears this burden of proof of not only establishing this error but also, above and beyond that, showing how it is unduly prejudicial, meaning outcome determinative of the claim).  There simply is no such possibility in this particular instance.

New and Material Evidence

The Veteran served on active duty from July 1967 to February 1970, and he has claimed virtually ever since, certainly since January 1971, that he has a chronic or permanent back disorder as a result of an injury (specifically, a fall) during his military training.  In April 1971, the RO denied his initial claim for service connection by concluding he had entered service with a pre-existing, congenital, back disorder that had not been aggravated by his service beyond its natural progression.

He appealed that initial decision to the Board, but the Board also denied his claim in an October 1972 decision on the same basis.  At the time, there was no further level of appellate review beyond the Board since the Court (CAVC) did not yet exist.  [Note:  the Court (CAVC) came about much more recently, in 1988, following passage of the Veterans Judicial Review Act (VJRA)].  So the Board's October 1972 decision denying that initial claim "subsumed" the RO's and became final and binding based on the evidence then of record.  See 38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.

During the many ensuing years, from May 1974 to October 1999, the Veteran filed several petitions to reopen this claim that either the RO or, if appealed, Board denied.  That last final and binding denial was by the RO in October 1999.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.1103.  That decision therefore marks the starting point for determining whether there is new and material evidence to reopen this claim.  See Evans v. Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be considered in making this new-and-material determination is that added to the record since the last final and binding denial on any basis, so irrespective of whether on the underlying merits or, instead, a prior petition to reopen the claim).

Where a claim has been finally decided, before addressing that claim anew, VA adjudicators must first determine whether new and material evidence has been submitted to reopen the claim.  If there is new and material evidence, the claim shall be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996).  See also Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 7105(c)); and VAOPGCPREC 05-92 (March 4, 1992).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in this regard is irrelevant as further consideration of the claim is neither required nor permitted.  Butler v. Brown, 9 Vet. App. 167, 171 (1996); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the Veteran's previously and finally denied claims).

The legal standard of what constitutes "new and material" evidence was amended.  This amendment is applicable here since it applies prospectively to claims filed on or after August 29, 2001, and the Veteran filed this petition at issue in this appeal in February 2003.  Under this revision, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Subsequent to the RO's consideration of the petition to reopen this claim, the Court decided the case of Shade v. Shinseki, 24 Vet. App. 110 (2010).  In Shade, the Court stated that when determining whether the submitted evidence meets the definition of new and material evidence, VA must consider whether the new evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  Id., at 118.  Thus, pursuant to Shade, evidence is new if it has not been previously submitted to agency decision makers and is material if, when considered with the evidence of record, it would at least trigger VA's duty to assist by providing a medical opinion, which might raise a reasonable possibility of substantiating the claim.  In other words, the Court indicated that the post-Veterans Claims Assistance Act (VCAA) version of 38 C.F.R. § 3.156(a) establishes a low threshold for reopening a claim, one that does not require that a claimant submit a medical opinion to reopen a claim.  Rather, if there is newly submitted evidence of current disability that in connection with the prior evidence, raises a reasonable possibility of substantiating the claim, and the element of a nexus could be established by providing a VA examination, the claim may be reopened.  This then triggers VA's duty to assist in providing the claimant with a VA examination.

Evidence of Record Considered in the October 1999 Rating Decision

In its March 2011 remand, the Board reported that the relevant evidence of record in October 1999 consisted of entrance and separation reports that did not note a back disorder, so neither when entering nor separating from service; but STRs that noted complaints of and treatment for a back disorder while in service; certain STRs also noting osteoarthritis of the spine secondary to scoliosis; a July 1972 hearing transcript in which the Veteran argued that he had entered service without a back disorder, and had first injured his back during training in service; VA treatment reports and treatment records dated between 1972 and 1999 noting scoliosis, increased lordosis, convexity to the right, partial sacralization, and complaints of chronic back pain, but which did not comment on whether the Veteran's disorders were related to his military service; and his several personal statements asserting his back disorder had originated during his service from the training accident.

In sum, the evidence in October 1999 was divided in that some of the evidence indicated he had a pre-service congenital back disorder that had interfered with his service, whereas certain other evidence indicated instead that he had initially injured his back during his service.  Nevertheless, in the October 1999 rating decision, the RO found that no new and material evidence had been submitted to warrant the reopening of the claim.  The RO therefore denied the petition.

Evidence Received Since that October 1999 Final and Binding Rating Decision

As the Board also discussed when remanding this claim in March 2011, since the October 1999 final and binding rating decision the relevant evidence and information added to the record consists of additional statements from the Veteran reasserting that he incurred a chronic back disorder during service due to the training accident; VA treatment records pertaining to treatment received in December 1972, which reflect his complaints of back pain, note his claim that he had injured his back during the training accident in service, opine that he was belligerent and over-reacted to an examiner's touch, found his complaints "greatly magnified" by a psychiatric disorder, note radiographic evidence indicating a normal lumbosacral spine, and note diagnoses of scoliosis, psychoneurosis, spasm, and back pain.  Additional VA treatment records dated between 1999 and December 2004 note degenerative joint disease (DJD), i.e., arthritis of the spine, but do not comment on whether his disorder is related or attributable to his service; treatment records dated from 1998 to 2003 pertain to his civilian employment and are unremarkable for a back disorder; private treatment records dated between August 2007 and August 2009 note scoliosis, spondylosis, and back pain, but which do not comment on whether these disorders are related to his military service; and a lay statement from the Veteran's sister attesting to his statements regarding having experienced persistent back pain in service and during the many years since.

Perhaps most important, however, is the additional argument and medical opinion the Veteran's attorney submitted in April 2012 on his behalf.  The commenting physician, Dr. B., of the Neck & Back Treatment Center, provided a lengthy recitation of the Veteran's pertinent medical history as it concerns his back and rendered a positive nexus opinion, to the effect that the back disorder either incepted in service as a result of the injury during the training accident or, even if pre-existing service, nonetheless was aggravated during service by that injury beyond the disorder's natural progression.  This supporting medical opinion is obviously new, since not considered when previously denying this claim in October 1999, but also is material in that it indicates the Veteran's back disorder either was incurred in or aggravated by his military service - and, in particular, by the injury in question during his service.

Accordingly, the claim of entitlement to service connection for this back disorder is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  And rather than again remanding this claim to have the RO, rather than the Board, initially reajudicate this claim on its underlying merits, the Board instead is going ahead and readjudicating (indeed granting) this claim on its underlying merits.  There is no resultant prejudice because the Veteran is receiving the requested benefit.  See Hickson v. Shinseki, 23 Vet. App. 394 (2010) (indicating that, generally, where the Board reopens a claim but the RO did not, the case must be remanded for RO consideration unless 

there is a waiver from the appellant or no prejudice would result from the Board's initial readjudication of the claim).  See also Bernard v. Brown, 4 Vet. App. 384 (1993).

Service Connection

Service connection is granted if it is shown the Veteran suffers from disability resulting from an injury sustained or a disease contracted in the line of duty during active military service, or for aggravation during service of a pre-existing condition beyond its natural progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.306.

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since filing his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Certain diseases like arthritis are considered chronic, per se, and therefore will be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).

So service connection may be established either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).


If chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, then a showing of continuity of symptomatology following service is required to support the claim.  38 C.F.R. § 3.303(b).  See also Savage v. Gober, 10 Vet. App. 488, 494-97 (1997).  Establishing continuity of symptomatology under 38 C.F.R. § 3.303(b) is an alternative method of satisfying the second and third Shedden requirements to establish chronicity of disease or injury in service and, in turn, link the currently claimed disability to service.  See also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  That is, these second and third elements can be satisfied under 38 C.F.R. § 3.303(b) by competent and credible evidence demonstrating:  (1) the condition was observed during service, (2) symptoms of that condition continued after service, and (3) the current condition is related to those continuing symptoms.  See Savage, 10 Vet. App. at 495-97.

To establish a showing of chronic disease in service, or within a presumptive period per § 3.307, a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic," is required.  38 C.F.R. § 3.303(b).  Subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  Id.

In-service notation of a condition does not require medical evidence where "the condition is of a type as to which a lay person's observation is competent."  Savage, 10 Vet. App. at 497.  However, although prong (3) does not require medical nexus evidence, "because it would not necessarily follow that there is a relationship between any present disability and the continuity of symptomatology demonstrated, medical evidence is required to demonstrate such a relationship unless such a relationship is one as to which a lay person's observation is competent."  Id (citations omitted).


A layperson is generally incapable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  However, lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994). 
See also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Savage, 10 Vet. App. 488, 494-97.  When, for example, a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

So medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the particular case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The determination as to whether these requirements for service connection are met is based on an analysis of all the relevant evidence of record, medical and lay, and the evaluation of its competency and credibility to determine its ultimate probative value in relation to other evidence.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The record before the Board contains several volumes of evidence, but the Board need only address the relevant evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001) (a discussion of all evidence by the Board is not required when the Board has supported its decision with thorough reasons and bases regarding the relevant evidence.)

As already alluded to, the first and only RO rating decision that adjudicated the claim on the underlying merits was in April 1971.  Review of that decision indicates the RO found that the Veteran's STRs revealed that his induction and discharge examinations were entirely unremarkable for a back disorder of any sort, so did not show indication of a back disorder either when entering or departing service.  Except for these reports of his induction and discharge examinations, his STRs are no longer associated with his claims file, in turn forcing the Board to recount facts and evidence as recorded in other VA documents that are in the claims file.  Further, while both the RO's April 1971 rating decision and the Board's October 1972 decision affirming that RO decision on appeal, so subsuming it, cite the Veteran's post-service March 1971 VA compensation examination, review of the claims file does not reveal a copy of that examination.

In initially denying the claim in April 1971, the RO noted that the Veteran's STRs, while unremarkable when entering and separating from service, showed he was treated in the interim during service, in March 1968, for muscular fatigue of the lower lateral back, and in April 1969 for back pain.  It was unclear whether X-ray examination at that time had revealed any underlying abnormalities.  STRs dated in April 1969 indicate the Veteran was described as a man with osteoarthritis of the spine with spurring of the dorsal vertebrae secondary to scoliosis.  Additional X-ray examination of his spine in May 1969 confirmed the scoliosis of his thoracic spine with anterior lipping of several thoracic vertebrae, but examination in May 1969 was benign and the assessment of the scoliosis was that it was relatively "mild."  STRs in June 1969 reveal the Veteran was examined and diagnosed with chronic low back strain secondary to poor posture with resultant tight hamstrings and weak abdominal muscles.  In July 1969, he returned for treatment with persistent back pain, and the impression was chronic back pain, etiology unknown with no positive physical findings other than mild scoliosis.  In October 1969, he was again seen for back pain, and physical examination reiterated there was a mild scoliotic thoracolumbar curve convex to the right, with full range of motion of the back, reverse lordosis, no spasms, and the ability to heel-toe walk.  A then recent VA compensation examination revealed scoliosis-C type with a convexity to the right, increased lordosis in the lower lumbar spine, and tightness on either side of the curve in the region of the thoracolumbar spine.  An X-ray reaffirmed there was a rotary scoliosis with convexity to the part and partial sacralization of the lumbar spine vertebrae.  The RO thus denied the Veteran's claim on the basis that his scoliosis was a constitutional or developmental abnormality of the back, not aggravated by his active military service.

The RO's April 1971 rating decision did not provide further detail as to any notation contained in the cited VA compensation examination report describing the Veteran's scoliosis.  And while the RO reported that the VA examiner diagnosed the Veteran with scoliosis-C type, it is unclear the precise meaning of this term "C type."  To the extent the notation may indicate the VA examiner was referring to congenital scoliosis, hence, use of the letter C, this is unclear and the Board may not simply make this assumption.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (indicating the Board is prohibited from substituting its own unsubstantiated medical opinion).


As a general proposition, congenital and developmental defects are not "diseases or injuries" within the meaning of applicable legislation for VA disability compensation purposes, and therefore usually cannot be service connected.  38 C.F.R. §§ 3.303(c), 4.9. VA's General Counsel has held, however, that service connection may be granted for diseases (though not defects) of congenital, developmental or familial origin if the evidence as a whole shows that the manifestations of the disease in service constituted "aggravation" of the disease within the meaning of applicable VA regulations.  VAOPGCPREC 82-90 (July 18, 1990); 38 C.F.R. §§ 3.303(c), 3.306.  The General Counsel explained that support for this proposition could be found in the Rating Schedule, itself, which list sickle cell anemia as a ratable disability, although it, too, is congenital in nature.

Also, according to the VA General Counsel 's opinion, although service connection cannot be granted for a congenital or developmental defect, such a defect can be subject to superimposed disease or injury, and if that superimposed disease or injury occurs during military service, service connection may be warranted for the resultant disability. VAOPGCPREC 82-90.

Thus, to allow for proper legal analysis of a Veteran's claim as it pertains to the claimed disability, medical clarification may be necessary as to whether the Veteran's condition is a congenital or developmental "disease" or "defect."  See id.;  Quirin v. Shinseki, 22 Vet. App. 390, 395 (2009).  If the claimed disorder is a disease, an opinion may be required as to whether it was as likely as not aggravated by the Veteran's period of active service beyond its natural progression.  If instead the claimed disorder is a defect, an opinion may be required as to whether it was as likely as not subject to a superimposed disease or injury during military service that resulted in disability apart from the congenital or developmental defect.


The Veteran offered testimony before the Board in July 1972, in connection with his prior appeal of the RO's April 1971 decision.  He testified that he had injured his back in April 1969 at Camp Pendleton, in California.  He said he was on patrol during night maneuvers and fell down a steep hill, and that walking after that became painful, as evidenced by his subsequent need for treatment.  He acknowledged playing football as a child and having a number of aches and pains, but he disputed the notion that that was what was causing his then current back discomfort.

When subsequently denying his initial claim in October 1972, however, the Board also observed that during treatment by an orthopedic specialist in June 1969 the Veteran had reported having at least one episode of low back pain when he was a child.  The Board also noticed that his October 1969 STRs revealed that he had reported during treatment that he had experienced backaches since he was a child.  The report of his March 1971 VA compensation examination, the initial evaluation he had with VA after service, indicated he had not sought additional treatment for his low back since his discharge from service.  The Board therefore denied his initial claim on the basis that his back condition, scoliosis and any attending secondary conditions, was considered to be a developmental defect, not a disease or injury within the meaning of the applicable regulations, and since there was no evidence of a chronic increase in severity of this disability during his service.

Certain abnormal curvatures of the spine, including scoliosis, may be the result of a congenital or developmental defect, which, as mentioned, are not considered diseases or injuries for VA compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9; see also Winn v. Brown, 8 Vet. App. 510, 516 (1996) (stating that congenital or developmental defects are not diseases or injuries within the meaning of VA law and regulation).  As such, a congenital or developmental defect generally may not be service connected as a matter of law; however, as also explained, service connection may be granted if such a defect is subject to, or aggravated by, a superimposed disease or injury during service that results in additional disability.  See VAOPGCPREC 82-90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990); see also Winn v. Brown, 8 Vet. App. 510, 516 (1996); Natali v. Principi, 375 F.3d 1375, 1380 (Fed. Cir. 2004).

The presumption of soundness when entering service does not apply when a condition is a congenital or developmental defect because it necessarily pre-dated service.  See Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993) (noting the difference between defect and disease and further noting that service connection may be granted if the congenital or developmental condition is a disease).

In his undated private opinion, received in April 2012, Dr. B. provided a lengthy recitation of the Veteran's pertinent medical history as it concerns his back.  Significantly, he asserted that the Veteran's scoliosis was not congenital.  He reasoned that the Veteran's induction examination was negative for any abnormalities and that scoliosis can develop as a result of a trauma due to malposition of pelvic and lumbar segments.  He concluded that such was the situation in the Veteran's case and that VA had focused on one possible etiology for the Veteran's scoliosis, a congenital etiology.  Dr. B. thus concluded that the Veteran's spine problems began in 1969 with the Veteran's fall-trauma.  He reasoned that the Veteran had no problems and no noted abnormalities whatsoever prior to the fall in 1969, and that the onset of back problems coincided precisely with the trauma, as evidenced in the STRs.  He opined that the Veteran's current degenerative lumbar changes in the facet joints were as likely as not related to the Veteran's 1969 trauma, and reasoned that his degenerative changes were the natural progression of this type of injury.

Dr. B.'s medical opinion is not only competent on this determinative issue of causation or aggravation, but also is credible because his opinion is clearly based on a thorough review of an accurate history of this claimed disability and contains extensive discussion of specific clinical findings and supporting rationale, which is where most of the probative value of a medical opinion is derived.  See Neives-Rodriguuez v. Peake, 22 Vet. App. 295, 304 (2008).  And, significantly, there is no other medical nexus opinion of record, especially to the contrary.


Dr. B's opinion provides two alternative bases for granting the claim, either because the disorder incepted during the Veteran's service, so initially manifested during his service, or, even if pre-existing his service (to the extent one could consider it congenital), nonetheless was chronically aggravated during or by his service beyond the condition's natural progression, such that the Veteran in turn has additional disability apart from the congenital defect, as evidenced by the other diagnoses he has received since service that are part and parcel.  His claim therefore must be granted, especially when resolving all reasonable doubt in his favor concerning the etiology of his back disorder.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1995) (indicating an "absolutely accurate" determination of etiology is not a condition precedent to granting service connection, nor is "definite" or "obvious" etiology).


ORDER

The claim of entitlement to service connection for a back disorder is not only reopened but also granted on its underlying merits.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


